Citation Nr: 1024158	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-15 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
condition.  

2.  Entitlement to service connection for a right knee 
condition. 

3.  Entitlement to service connection for a broken tailbone.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Reimelt, Legal Intern


INTRODUCTION

The Veteran served on active duty from May 1960 to August 
1962. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  That decision denied the Veteran's 
claims of entitlement to service connection for a right hip 
condition, a right knee condition, and a broken tailbone. 

In May 2007, the Veteran testified before the undersigned at 
a hearing held at the RO. A transcript of the proceeding is 
of record.

The issues of a right knee condition and a broken tailbone 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDING OF FACT

The evidence of record does not show a current right hip 
condition linked to any injury incurred during service. 


CONCLUSION OF LAW

A right hip condition was not incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that Board address its reasons for rejecting 
evidence favorable to the veteran).

I. The Veterans Claims Assistance Act of 2000 (the VCAA)

A. Duty to Notify

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record: (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Prior to initial adjudication of the Veteran's claim, a 
January 2005 letter satisfied the duty to notify provisions 
regarding the service connection claims.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187.  In the letter, the RO advised the Veteran of the 
criteria for service connection for a right hip condition.  
The RO explained that VA was responsible for obtaining 
relevant Federal agency and service medical records, and 
would provide a medical examination if necessary to decide 
the claim.  VA would make reasonable efforts to obtain 
relevant records not held by any Federal agency and medical 
evidence of care provided.  The letter stated that the RO 
needed evidence from the claimant that the present conditions 
existed from military service.  It provided a list of 
relevant evidence that the claimant could provide to help the 
RO make its decision.

In a March 2006 letter, the RO explained how it determines 
the disability rating and effective date when it grants 
service connection and that the Veteran had a right to a 
hearing on his appeal.  Therefore, the Board concludes that 
VA has fulfilled its duty to notify under the VCAA.  

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The record in this case reflects that VA has made significant 
efforts to obtain or to assist in obtaining all records 
pertinent to the right hip condition.  The RO obtained 
treatment records from three different private physicians for 
the period from December 2003 to July 2005.  The Veteran 
stated in January 2005 that he had no additional medical 
evidence to submit and did not reference any additional 
outstanding records he wanted the RO to obtain. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
Where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

In May 2005, the RO requested a medical examination of the 
Veteran's right hip. In June 2005, such an examination was 
conducted at the Bay Pines VAMC.  During the course of the 
physical examination, the examiner spoke with the Veteran, 
reviewed his claims file and private medical records, and 
provided an opinion.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  

Consequently, the Board concludes that VA has fulfilled its 
duties to notify and assist the Veteran and, accordingly, 
will proceed to a decision.

        II. Service Connection Claim

A. Background

The Veteran alleges he suffered a right hip condition when he 
fell on the deck of the U.S.S. Calcatterra while serving in 
the Navy.  The Veteran's service records show service aboard 
the U.S.S. Calcatterra and reflect that he experienced a 
"contusion" of the hip and elbow in 1961 and was referred 
to a medical office in Key West, Florida.  The Veteran's 
service medical records, however, do not report any further 
symptoms, diagnosis, or treatment for any hip condition.  At 
the Veteran's July 1962 discharge examination, there were no 
complaints or findings of a right hip condition.  There is no 
evidence of arthritis of the hip in the first year following 
the Veteran's discharge from service. 

In December 2003, the Veteran reported to his private 
physician that he had worsening arthritic pains.  In a July 
2004 follow up examination, the Veteran reported ankle pain 
but no other joint complaints.  In August 2004 he reported 
pain and swelling in his right knee and explained that in 
1992 he underwent a right knee arthroscopy.  In a June 2005 
consultation with a private orthopedic surgeon, the Veteran 
reported right knee pain that began 14 years ago and had 
worsened in the previous six months.  He did not describe any 
hip condition. 

In June 2005, the Veteran underwent a compensation and 
pension examination to obtain findings as to any currently 
diagnosed right hip disability.  The examiner conducted a 
physical examination and stated that there was "no 
problem"with the Veteran's right hip at the present time.  
Thus, he opined that there was no right hip disability caused 
by the "contusion in 1961."  

The Veteran stated at his May 2007 hearing before the Board 
that he fell on the deck of the U.S.S. Calcatterra in either 
January or February 1962 and was subsequently taken to the 
infirmary at the Key West naval air base for overnight 
treatment.  In reference to his current symptoms, the Veteran 
stated "I don't, per se, have any problems with the hip..."  
He reported that his hip did not frequently hurt when he 
walked or moved and that he was not receiving any current 
treatment for it.  The Veteran also testified as to his right 
knee condition and tailbone condition. 

B. Analysis 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service in the 
Armed Forces.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service, or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. § 3.303(a), (d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).

Pursuant to 38 C.F.R. § 3.303(b), entitlement to service 
connection may also be established by chronicity or 
continuity of symptomatology.  Chronicity is established if 
the appellant can demonstrate: (1) the existence of a chronic 
disease in service and (2) present manifestations of the same 
disease.   Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 
2008).  Continuity of symptomatology may be established if 
the appellant can demonstrate: (1) that a condition was 
"noted" during service; (2) evidence of post service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post service symptomatology.  Kent 
v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997)). See also 38 C.F.R. § 
3.303(b).

Certain diseases, including arthritis, shall be granted 
service connection although not otherwise established as 
incurred in or aggravated by service if manifested to a 
compensable degree within one year following military 
service.  38 C.F.R. § 3.309(a).  Here, however, the the Board 
finds that this presumption is not applicable. 

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
See Shedden, 381 F.3d at 1167 (holding that service 
connection requires a showing of a current disability); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting 
that service connection is limited to cases wherein the 
service incident has resulted in a disability, and that in 
the absence of proof of a current disability, there can be no 
valid claim).

In the present case, the Board finds that the Veteran does 
not suffer from a current right hip disability.  The VA 
examiner stated in June 2005 that there was no current 
problem with the Veteran's right hip.  The Veteran did not 
report any current symptoms, diagnosis, or treatment for a 
hip condition at his May 2007 hearing before the Board.  
Although the Board finds that the Veteran experienced an in-
service hip injury, it concludes that entitlement to 
compensation is not warraranted in the absence of competent 
evidence of a current disability related to active service.  
See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer, 3 Vet. 
App. at 225.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).  In this case, the 
evidence is not so evenly balanced so as to allow application 
of the benefit-of-the-doubt rule as required by law and VA 
regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
preponderance is against the Veteran's claim, and it must be 
denied.


ORDER

Entitlement to service connection for a right hip disability 
is denied. 


REMAND

The Board finds that further action with regard to the 
service connection claims for a right knee and tailbone 
condition is needed to comply with VA's duty to assist. 

The Board notes that the duty to assist requires that VA help 
obtain identified private treatment records that are relevant 
to the Veteran's claim.  See 38 C.F.R. § 3.159(c)(1).  In the 
present case, the Veteran referenced an arthroscopy performed 
on his right knee in 1992 at his May 2007 hearing.  He stated 
that although he did not have records of this procedure, he 
was sure that the doctor did.  Following the hearing, the 
Veteran returned a VA Form 21-4142 "Authorization for 
Release of Information" to the RO in which he identified the 
treating physician and hospital at which this procedure was 
performed.  At the hearing, the Veteran also stated that he 
had a fistalectomy performed on his tailbone by a private 
physician in 1978 at a Bethesda hospital.  There is no 
indication in the record that the RO attempted to obtain 
these identified, outstanding private treatment records.

Additionally, the Board notes that the VA has the duty to 
assist a claimant in obtaining identified evidence that is in 
the custody of military authorities or another Federal 
agency.  See 38 C.F.R. § 3.159(c)(3).  Here, the Veteran 
stated at his hearing that he believed the in-service event 
that caused his injuries would have been recorded on board 
the U.S.S. Calcatterra's ship log.  He stated that he had 
unsuccessfully requested the ship's log, and that he had just 
reapplied to the "Archives" for it.  In addition, the 
Veteran's service treatment records reference treatment  at 
the Key West naval base as alleged.  Neither the ship's log 
or these inpatient clinical records are included in the 
Veteran's claims file, and there is no indication the RO 
attempted to obtain them.  Therefore, a remand is required so 
that the RO can assist the Veteran in obtaining relevant 
private treatment and in-service records. 

The Veteran was provided a VA medical examination in June 
2005 in conjunction with his claims.  The examiner diagnosed 
the Veteran with advanced osteoarthritic change in the right 
knee with no evidence of a new or recent injury.  The 
examiner did not opine, however, as to the etiology of this 
currently diagnosed right knee disability.  Additionally, the 
VA examiner noted the Veteran's history of a tailbone injury 
but did not provide a current diagnosis for this claimed 
disability.  Accordingly, the RO should obtain a supplemental 
opinion regarding the etiology of the Veteran's currently 
diagnosed right knee disability.  On remand, the RO should 
also obtain a diagnosis as to the Veteran's current tailbone 
condition, and if a current disability exists, an opinion as 
to its etiology.  See 38 C.F.R. § 3.159(c)(4).

The Veteran must be advised of the importance of reporting to 
any scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and ask him to 
identify all private medical providers 
who have treated him for his right knee 
condition and tailbone condition since 
his separation from service.  After 
receiving this information and any 
necessary releases (in addition to 
those already on file), contact the 
named medical providers and obtain 
copies of the relevant, outstanding 
medical records which are not already 
in the claims folder.  If the RO is 
unable to obtain these records after 
making reasonable efforts to do so, it 
must provide the Veteran oral or 
written notice of that fact.  

2.	Contact the National Personnel Records 
Center and attempt to obtain the ship 
log from the U.S.S. Calcetterra for 
December 1961.  Additionally, request 
the Veteran's inpatient clinical 
treatment records from the Naval Air 
Station Key West or the appropriate 
service department for December 1961.  
All requests should be documented and 
included in the claims file. 

3.	After relevant treatment records are 
obtained, the Veteran's medical records 
and claims file should be returned to 
the examiner who conducted the June 
2005 compensation and pension 
examination for a supplemental opinion 
as to the etiology of the Veteran's 
currently diagnosed right knee 
condition and for a diagnosis of the 
Veteran's tailbone condition.  If the 
examiner is not available, the 
Veteran's claims file should be 
forwarded to another appropriate 
clinician.  The claims file and a copy 
of this REMAND must be made available 
to and reviewed by the examiner.  The 
examiner should indicate in the report 
that the claims file was reviewed.

Specifically, the examiner should opine 
as to whether it is at least as likely 
as not that the right knee condition 
had its onset in or is otherwise 
related to the Veteran's military 
service.  The examiner should also 
opine as to whether the Veteran suffers 
from a current tailbone disability, and 
if so, whether it is at least as likely 
as not related to the Veteran's 
military service.  The medical basis of 
the examiner's opinion should be fully 
explained with reference to all 
pertinent evidence in the record.  If 
an opinion cannot be reached without 
resort to speculation, then the 
examiner must so state and explain why 
an opinion cannot be reached without 
speculation.

4.	After completing the above, and any 
other development deemed necessary, the 
Veteran's claims should be 
readjudicated.  If the benefit sought 
remains denied, the Veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case 
and given an opportunity to respond.  
Thereafter, the appeal must be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


